In an action to recover damages for personal injuries, the defendant Byron S. Marrugo appeals from a judgment of the Supreme Court, Queens County (Kitzes, J.), entered November 16, 2004, which, upon, inter alia, an order of the same court (Price, J.) dated January 17, 2001, which, among other things, granted the plaintiffs motion to strike his answer, and an inquest on the issue of damages finding that the plaintiff sustained damages in the sums of $1.5 million for past pain and suffering, $2.5 million for future pain and suffering, and $500,000 in punitive damages, is in favor of the plaintiff and against him in the principal sum of $4.5 million.
Ordered that the judgment is affirmed, with costs.
The damages awards for past and future pain and suffering do not deviate materially from what would be reasonable compensation (see Ramirez v City of New York, 279 AD2d 563 [2001]; Berk v Schenck, 122 AD2d 823 [1986]).
Further, the award of punitive damages was supported by sufficient evidence since the defendant’s conviction of assault in the second degree arising out of the same events as those alleged in this action established the appellant’s civil liability for damages for negligently and/or recklessly causing the plaintiffs injuries (see Allstate Ins. Co. v Zuk, 78 NY2d 41 [1991]; D’Arata v New York Cent. Mut. Fire Ins. Co., 76 NY2d 659 [1990]; Bazazian v Logatto, 299 AD2d 433, 434 [2002]).
The appellant’s remaining contention is without merit. Florio, J.P., Miller, Adams and Skelos, JJ., concur.